Christopulos v Christopulos (2022 NY Slip Op 05018)





Christopulos v Christopulos


2022 NY Slip Op 05018


Decided on August 24, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 24, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
FRANCESCA E. CONNOLLY
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2021-06093
 (Index No. 705015/14)

[*1]Gregory Christopulos, respondent, 
vKatherine Christopulos, etc., et al., defendants, Nicholas Spyreas, appellant.


Nicholas Spyreas, Greenwich, Connecticut, appellant pro se.
The Dweck Law Firm, LLP, New York, NY (Jack S. Dweck and Christopher S. Fraser of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for an accounting and to cancel a notice of mechanic's lien, the defendant Nicholas Spyreas appeals from an order of the Supreme Court, Queens County (Frederick D.R. Sampson, J.), entered September 30, 2019. The order granted the plaintiff's motion to discharge a mechanic's lien.
ORDERED that the order is affirmed, with costs.
The appellant's failure to file proof of service of the notice of mechanic's lien within 35 days of the filing of the notice of lien on April 2, 2019, as required by Lien Law § 11, automatically terminated the notice as a lien, and as such, the Supreme Court properly granted the plaintiff's motion to discharge the mechanic's lien (see Matter of Heavy Constr. Co., Inc. v Metro Constr. Equities, Inc., 130 AD3d 622; Outrigger Constr. Co. v Nostrand Ave. Dev. Corp., 217 AD2d 689, 690; Matter of Podolsky v Narnoc Corp., 196 AD2d 593, 594-595; 146 W. 45th St. Corp. v McNally, 188 AD2d 410).
The appellant's remaining contentions are without merit.
DILLON, J.P., CONNOLLY, ROMAN and MALTESE, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court